United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3515
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                 Kevin Terrell Brown

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                               Submitted: June 5, 2017
                                Filed: August 3, 2017
                                    [Unpublished]
                                   ____________

Before WOLLMAN, ARNOLD, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

       A jury found Kevin Terrell Brown guilty of conspiracy to distribute marijuana,
in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 846, and conspiracy to
commit money laundering, in violation of 18 U.S.C. § 1956(a)(1)(A)(i), (a)(1)(B)(i),
and (h). Brown argues that the evidence was insufficient to support the jury’s finding
that the drug-distribution conspiracy involved more than 100 kilograms of marijuana.
We affirm the judgment of the district court.1

       We review the sufficiency of the evidence de novo, viewing the evidence in the
light most favorable to the verdict and giving the verdict the benefit of all reasonable
inferences. United States v. Coleman, 584 F.3d 1121, 1125 (8th Cir. 2009). “We do
not weigh the evidence or assess the credibility of witnesses, and we will reverse a
conviction only if no reasonable jury could have found the defendant guilty beyond
a reasonable doubt.” Id. We conclude that overwhelming evidence supports the
jury’s finding that the conspiracy in this case involved more than 100 kilograms of
marijuana.2

       Anthony Harris operated a drug-trafficking organization. He purchased ten-
kilogram bales of marijuana in California and Arizona and thereafter shipped the
marijuana (or caused it to be shipped) to Minnesota and elsewhere through FedEx or
the U.S. Postal Service. When shipping packages through FedEx, Harris usually used
shipping accounts that had been set up in the name of a co-conspirator or another
person connected to his organization. Law enforcement officials intercepted certain
packages containing marijuana that Harris had shipped. Marijuana accounted for
seventy-five to ninety percent of the weight of the intercepted packages. Brown
participated in Harris’s operation from at least July 2012 through September 2014.

      Brown argues that the evidence was insufficient to prove that the conspiracy
involved more than 100 kilograms because no witnesses testified that they had seen
Brown accept the packages that were delivered to his home, nor had anyone testified

      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
      2
       In light of this holding, we need not address the government’s argument that
Brown waived or forfeited any challenge to the sufficiency of the evidence to support
the drug-quantity finding.
                                         -2-
that Brown kept packages in his room. Brown additionally argues that Harris could
have sent the packages using shipping accounts related to Brown, without Brown’s
knowledge. He also contends that Harris could have retrieved the packages sent to
Brown, again without Brown’s knowledge. We conclude that Brown’s arguments are
unpersuasive.

        A reasonable jury could find that Brown himself was directly responsible for
more than 100 kilograms of marijuana. According to the evidence, Harris shipped to
Brown at least eighteen packages that together weighed approximately 100 kilograms.
U.S. Postal Service records establish that eleven packages weighing a total of at least
twenty-nine kilograms were addressed to Brown and delivered to his home in St. Paul,
Minnesota. FedEx business records establish that seven packages weighing a total of
at least seventy-one kilograms were addressed to Brown. One FedEx package was
delivered to Brown’s home, and the other six were picked up at FedEx locations. The
testimony of two FedEx managers established that Brown would have been required
to show photo identification to pick up packages from FedEx and ordinarily would
have been required to sign for them. FedEx business records also show that an
account was opened in the name of Brown’s girlfriend, who testified that she did not
open the account and that she closed it as soon as she learned of its existence.
Packages that together weighed an estimated 180 kilograms were sent using Brown’s
girlfriend’s FedEx account or were sent directly to her home. In light of this evidence,
as well as the other evidence presented at trial, a reasonable jury could find that
Brown received the packages that Harris sent to him, that Brown was responsible for
the packages that were shipped using his girlfriend’s FedEx account, that the packages
contained marijuana, and that he thus was directly responsible for more than 100
kilograms of marijuana.

      A reasonable jury also could hold Brown accountable for the marijuana his co-
conspirators distributed. “A defendant is responsible for the drugs distributed by his
co-conspirators if their sales were made ‘(1) in furtherance of the conspiracy and (2)
were either known to [the defendant] or were reasonably foreseeable.’” Coleman, 584
                                         -3-
F.3d at 1125 (alteration in original) (quoting United States v. Foxx, 544 F.3d 943, 953
(8th Cir. 2008)). The government presented evidence that Harris sent hundreds of
kilograms of marijuana to Brown’s co-conspirators for distribution and that those
quantities were known or were reasonably foreseeable to Brown.

      The judgment is affirmed.
                      ______________________________




                                         -4-